Exhibit 25.1 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Thomas E. Tabor U.S. Bank National Association 100 Wall Street, 16th Floor New York, NY 10005 (212) 361-6184 (Name, address and telephone number of agent for service) BERRY PLASTICS CORPORATION (Exact name of obligor as specified in its charter) SEE TABLE OF ADDITIONAL REGISTRANT GUARANTORS Delaware 35-1814673 (State or other jurisdiction of(I. R. S. Employer incorporation or organization) Identification No.) 101 Oakley Street Evansville, Indiana 47710 (Address of principal executive offices) (Zip Code) Table of Additional Registrant Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S. Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 35-1948748 101 Oakley Street, Evansville, Indiana 47710 Berry Iowa, LLC Delaware 42-1382173 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Design, LLC Delaware 62-1689708 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Technical Services, Inc. Delaware 57-1029638 101 Oakley Street, Evansville, Indiana 47710 Berry Sterling Corporation Delaware 54-1749681 101 Oakley Street, Evansville, Indiana 47710 CPI Holding Corporation Delaware 34-1820303 101 Oakley Street, Evansville, Indiana 47710 Knight Plastics, LLC Delaware 35-2056610 101 Oakley Street, Evansville, Indiana 47710 Packerware, LLC Delaware 48-0759852 101 Oakley Street, Evansville, Indiana 47710 Pescor, Inc. Delaware 74-3002028 101 Oakley Street, Evansville, Indiana 47710 Poly-Seal, LLC Delaware 52-0892112 101 Oakley Street, Evansville, Indiana 47710 Venture Packaging, Inc. Delaware 51-0368479 101 Oakley Street, Evansville, Indiana 47710 Venture Packaging Midwest, Inc. Delaware 34-1809003 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation III Delaware 37-1445502 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Opco, Inc. Delaware 30-0120989 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation V Delaware 36-4509933 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation VIII Delaware 32-0036809 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation IX Delaware 35-2184302 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation X Delaware 35-2184301 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XI Delaware 35-2184300 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XII Delaware 35-2184299 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 101 Oakley Street, Evansville, Indiana 47710 Kerr Group, LLC Delaware 95-0898810 101 Oakley Street, Evansville, Indiana 47710 Saffron Acquisition, LLC Delaware 94-3293114 101 Oakley Street, Evansville, Indiana 47710 Setco, LLC Delaware 56-2374074 101 Oakley Street, Evansville, Indiana 47710 Sun Coast Industries, LLC Delaware 59-1952968 101 Oakley Street, Evansville, Indiana 47710 Cardinal Packaging, Inc. Ohio 34-1396561 101 Oakley Street, Evansville, Indiana 47710 Covalence Specialty Adhesives LLC Delaware 20-4104683 101 Oakley Street, Evansville, Indiana 47710 Covalence Specialty Coatings LLC Delaware 20-4104683 101 Oakley Street, Evansville, Indiana 47710 Caplas LLC Delaware 20-3888603 101 Oakley Street, Evansville, Indiana 47710 Caplas Neptune, LLC Delaware 20-5557864 101 Oakley Street, Evansville, Indiana 47710 Captive Plastics Holdings, LLC Delaware 20-1290475 101 Oakley Street, Evansville, Indiana 47710 Captive Plastics, LLC Delaware 22-1890735 101 Oakley Street, Evansville, Indiana 47710 Grafco Industries Limited Partnership Maryland 52-1729327 101 Oakley Street, Evansville, Indiana 47710 Rollpak Corporation Indiana 35-1582626 101 Oakley Street, Evansville, Indiana 47710 Pliant, LLC Delaware 43-2107725 101 Oakley Street, Evansville, Indiana 47710 Pliant Corporation International Utah 87-0473075 101 Oakley Street, Evansville, Indiana 47710 Uniplast Holdings, LLC Delaware 13-3999589 101 Oakley Street, Evansville, Indiana 47710 Uniplast U.S., Inc. Delaware 04-3199066 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics SP, Inc. Virginia 52-1444795 101 Oakley Street, Evansville, Indiana 47710 9.75% Second Priority Senior Secured Notes Due 2021 (Title of the Indenture Securities) FORM T-1 Item 1.GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2.AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16.LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1.A copy of the Articles of Association of the Trustee.* 2.A copy of the certificate of authority of the Trustee to commence business.** 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers.** 4. A copy of the existing bylaws of the Trustee.** 5. A copy of each Indenture referred to in Item 4.Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of December 31, 2010 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. ** Incorporated by reference to Exhibit 25.1 to registration statement on S-4, Registration Number 333-166527 filed on May 5, 2010. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of New York, State of New York on the 9th of March, 2011. By:/s/ Thomas E. Tabor Thomas E. Tabor Vice President Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: March 9, 2011 By:/s/ Thomas E. Tabor Thomas E. Tabor Vice President Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 12/31/2010 ($000’s) 12/31/2010 Assets Cash and Balances Due From $ Depository Institutions Securities Federal Funds Loans & Lease Financing Receivables Fixed Assets Intangible Assets Other Assets Total Assets $ Liabilities Deposits $ Fed Funds Treasury Demand Notes 0 Trading Liabilities Other Borrowed Money Acceptances 0 Subordinated Notes and Debentures Other Liabilities Total Liabilities $ Equity Minority Interest in Subsidiaries $ Common and Preferred Stock Surplus Undivided Profits Total Equity Capital $ Total Liabilities and Equity Capital $
